DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Arguments
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive. the applicant argues:
a)  Independent claim 1 relates to an image capture apparatus capable of capturing a first image of a subject and a second image of a user of the image capturing apparatus who operates the image capture apparatus, the image capture apparatus, and recites, in part: a recognition unit configured to recognize the user of the image capture apparatus based on the second image. . . .  (Emphasis added.) The recognized user in the second image is the one who operates the image capture apparatus. 
Tsuji fails to disclose at least the above-recited features of independent claim 1.
Tsuji relates to an image recognition apparatus “detect[ing] a specific object image from an image to be processed” (Abstract) and discloses an object recognition unit 111 “compares the image feature(s) of the object image with that of an object registered in the database 112 ...recognizes a registered target which corresponds to the recognition target, or determines whether no corresponding registered target 

b) Independent claims 12 and 13 include similar recitations as independent claim 1. Therefore, Applicant respectfully submits that independent claims 12 and 13 are also patentable over Tsuji for similar reasons as independent claim 1. Claims 2—6, 8, and 9 depend from independent claim 1. Therefore, Applicant respectfully submits that these dependent claims are also patentable over Tsuji for at least the same reasons set forth above with respect to independent claim 1. Accordingly, Applicant respectfully requests that the rejections of claims 1-6, 8, 9, 12, and 13 under 35 U.S.C. § 102(a)(2) be withdrawn.  
 
Examiner Response
a) and b) applicant is arguing the newly amendment claims. Examiner would like to direct applicant’s attention to the rejection of claims under 103 below. See the rejection of claims under 103 and the newly applied reference Sugihara.


Claim 1-6, 8-9, and 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Sugihara et al., US 2019/0026589 A1

Considering claim 1, image capture apparatus capable of capturing a first image of a subject and a second image of a user of the image capturing apparatus who operates the image capture apparatus, the image capture apparatus comprising, 

a) one or more processors, when executing a program stored in a memory, function as (image processing unit 106 and image control unit 105, database 112 and recording medium 108;  Figs. 1 and 4).

b) a subject detection unit configured to perform subject detection processing on the first image (object detection unit 109; detect object S202 and S502, Figs. 1-2 and 4-5; para. 0022).

d) a selection unit configured to select a main subject area from subject areas detected by the subject detection unit, (object region detection…object having the largest area of the object region in detection of the object region; para. 0032), based on  in which each subject captured in past is stored being associated with a user who captured the subject (determine recognition target as object coincident with object in database, S206; Fig.2. See also S512. In object recognition, the similarity is calculated by comparing a recognition target with a target registered in advance in a database [i.e., memory]; (para. [0006]).

Except for; 

c) a recognition unit configured to recognize the user of the image capture apparatus based on the second image.
 Tsuji discloses object recognition unit 111; S204 and S505; Figs. 1-2 and 4-5; and the feature points of face parts such as the eye and the mouth are extracted from the image of a recognition target.
Sugihara teaches information processing device to realize an interaction with a user (abstract). The information processing device 10 (Fig.6) comprises an input/output device 20 which in turn comprises imaging unit 201, detection unit 251 which detects motion head of a user (para. 0087) and output unit 211 (a display). The device 10 also includes a recognition unit 101 which recognizes/detects/images the eyeball of a user (para. 0094). Furthermore, specifically, Sugihara discloses on para. [0094], “In addition, acquires an image in which the eyeball of a user wearing the input/output device 20 is captured from the detection unit 251, and performs an image analysis on the acquired image, thereby recognizing a direction that the captured eyeball faces in the image.” It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Tsuji, such being typical considerations of the skilled artisan, by providing the detection unit which acquires an image of the eyeball of a user as the second image, as taught by Sugihara. The artisan would be motivated to do so for the purpose of properly recognizing the operator or the user of the imaging device or the image capture unit. 

As to claim 2, see the rejection of claim 1(d).   

As to claim 3, wherein the one or more processors further function as a line of sight detection unit configured to detect a position in a visual field of the image capture apparatus at which the user gazes based on the second image (Tsuji teaches the Information output from the object detection unit 109 includes object positions, sizes, tilts, detection result reliabilities, and the like by the number of detected objects; para. 0022)

4, The image capture apparatus according to claim 3, wherein the selection unit is configured to select the main subject area by considering the position detected by the line of sight detection unit in addition to the information regarding subjects captured in the past (object region detection…object having the largest area of the object region in detection of the object region; para. 0032;(determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database). 

Considering claim 5, (Currently Amended) The image capture apparatus according to claim 3, wherein the selection unit is configured to select the main subject area, based on the information regarding subjects captured in the past, from among the subject areas that are detected by the recognition unit and are present at distances less than a threshold value from the position detected by the line of sight detection unit (object region detection…object having the largest area of the object region in detection of the object region; para. 0032; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database.  In object recognition, the similarity is calculated by comparing a recognition target with a target registered in advance in a database, (para. [0006]).

6, the image capture apparatus according to claim 3, wherein the selection unit is configured to select, from among the subject areas detected by the subject detection unit and corresponding to the information regarding subjects captured in the past, the main subject area based on the position detected by the line of sight detection unit (object region detection…object having the largest area of the object region in detection of the object region; para. 0032;(determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database).

As to claim 8, (Currently Amended) The image capture apparatus according to claim 1, wherein the subject detection unit is configured to perform the subject detection processing on the first image captured according to an instruction made by the user, and update the information regarding subjects captured in the past that is stored in association with the user, based on a result of the subject detection processing (object detection unit 109; S202 and S502, Figs. 1-2 and 4-5)

As to claim 9, (Currently Amended) The image capture apparatus according to claim 1, wherein the one or more processors further function as a control unit configured to perform at least one of focus detection, exposure control, and setting of image the first image, based on a subject area selected by the selection unit (image processing unit 106, imaging control unit 105, Fig.1).

Considering claim 12, see the rejection of claim 1. 
Regarding claim 13, see the rejection of claim 1. 
 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Sugihara et al., US 2019/0026589 A1 and further in view of Hayakawa et al., US 2015/0145956 A1
Tsuji/Sugihara fail to disclose the claimed wherein each piece of the information regarding subjects captured in the past is weighted such that the more frequent a respective subject is captured, the larger the weight is. In the same field of endeavor, Hayakawa discloses 3D object detection device and, specifically, that "[w]hen creating a histogram, the three-dimensional object detection unit 33 may apply weighting to each of the plurality of small areas DW.sub.t1-DW.sub.tn, and count the offset amounts found for each of the small areas DW.sub.t1-DW.sub.tn according to the weighting to create the histogram.  FIG. 8 is an illustration of weighting performed by the three-dimensional object detection unit 33." (See paragraphs [0076]-[0078],[0098], [0103]-[0104], [0204] as well as [0018]; Fig.8). It would have been therefore obvious to those .

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Sugihara et al., US 2019/0026589 A1 and Peyman, US 20180303667 A1. 
 	Tsuji/Sugihara disclose detecting the eye. However, the references do not specifically teach the claimed “wherein the second image is an eyeball image of the user and the recognition unit recognizes the user based on an iris pattern obtained from the eyeball image.”
In the same field of art, Peyman teaches a Remote Laser Treatment System With Dynamic Imaging.  An integral laser imaging and treatment apparatus, and associated systems and methods that allow a physician (e.g., a surgeon) to perform laser surgical procedures on an eye structure or a body surface with an integral laser imaging and treatment apparatus disposed at a first (i.e. local) location from a control system disposed at a second (i.e. remote) location, e.g., a physician's office. Specifically, Peyman discloses that the fourth image capture area 410 in FIG. 16 is disposed around the right eye of the patient 400 (e.g., so that the various structures of the right eye, such as the iris and retina, may be used for patient identification and verification purposes), (para. 0271).  It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsuji/ Sugihara, such being typical considerations of the skilled artisan, by providing or incorporating the weighting method taught by Peyman, for the purpose of making an accurate detection of the movement of the eye in order to make enhanced identification of the user. 

Claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Sugihara et al., US 2019/0026589 A1 and Jeong et al., US 2018/0173949 A1
While Tsuji discloses detecting the eye, the reference fails to teach the claimed “wherein the second image is an eyeball image of the user and the recognition unit recognizes the user based on an iris pattern obtained from the eyeball image.” 
However, recognizing a user based on iris pattern obtained from the eyeball image would be obvious to those with ordinary skill in the art. In that regard, and in the same field of endeavor, Jeong discloses operating method for function of IRIS recognition and electronic device.   Specifically, Jeong teaches that "If the obtained first image (e.g., an RGB image) satisfies a specified condition, the iris recognition environment may obtain a second image, which is associated with the eye area..." (Para.  Furthermore, on para. 0094 the reference teaches "According to an embodiment, the specified UI may include an application information area associated with the iris recognition function and a screen area in which the target location object 163 that allows the eye area of an image to be matched to a screen specific location is included." Claim 9 recite "detect an eye area of the subject, and map and output a feature point corresponding to the eye area to eye area information of an image stored in a memory." See also claim 19 and paragraphs 0079 and 0120. Alternatively, as described above, the processor 120 may output the preview image obtained based on the RGB camera device 140 to the whole screen and may display the eye area and the face area in the preview image obtained based on the recognition angle of the IR camera 151 (para. 0127). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsuji/ Sugihara, such being typical considerations of the skilled artisan, by providing or incorporating the iris recognition method taught by Jeong, for the purpose of making an accurate detection of the movement of the eye and identification thereof of the user. 
 Allowable Subject Matter
Claim 11 (as amended) is allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
August 19, 2021
 /PAULOS M NATNAEL/Primary Examiner, Art Unit 2422